Citation Nr: 1520798	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-30 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits.

(A separate decision will be issued to the Veteran regarding other issues on appeal.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1965 and again from March 1965 to February 1983.  The appellant is seeking apportionment of the Veteran's VA benefits as his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's electronic claims file shows that, in November 2013, the appellant filed a timely notice of disagreement as to the September 2013 denial of apportionment and requested a personal hearing.  See 38 C.F.R. §§ 20.201, 20.302.  An informal hearing was held at the RO in September 2014; however, the claim has not been withdrawn, and a statement of the case (SOC) has not yet been provided to either party.  Therefore, this issue is under the Board's jurisdiction without discretion, and the case must be remanded for such purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will only be returned to the Board if the appellant or the Veteran, as simultaneously contesting claimants, files a timely substantive appeal after issuance of the SOC.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case for the claim of apportionment.  Do not return this issue to the Board unless the appellant or the Veteran submits a timely substantive appeal.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

